DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 19 March 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 March 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Applicant lists several patent publications and non-patent literature documents throughout the specification.  These references have not been considered.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a surface area (BET)” without defining the acronym within the claim.  Based on the first full paragraph of p.8 of the originally filed specification it is suggested that applicant amend the objected to phrase to “a surface area” or “a surface area defined by Brunauer, Emmett, and Teller (BET) theory”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 10, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “of the f metal material” and is indefinite as no “f metal” is recited in claim 1 and therefore this phrase lack antecedent basis.  Further, it is unclear what “f metal” is in reference to.  In the interest of advancing prosecution and based on the 3rd full paragraph of p.6 of the originally filed specification the objected to phrase will be interpreted as “the second metal material”.
Claim 10
Claim 12 recites a closed cylinder having a length, diameter, and thickness and it is unclear what applicant is attempting to claim as a cylinder is defined by a length and diameter and it’s unclear how a thickness parameter corresponds to either of these.  It is unclear if applicant is attempting to claim a pipe/tube with an ID/OD/thickness or a cylinder.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 2013/0305673).
Considering claim 1, Zeller teaches a sintered porous body comprising metal particles which act as nodes which are sintered to fibers and portions of the fibers are sintered to other fibers (abstract) (i.e. connective nodes fused to elongate fibers) used in metal gas filters (Paragraph 2).  The metal particles and metal fibers may be nickel or stainless steel (Paragraph 43).  This is considered render obvious the use of these materials for either of the powder or fibers.   Applicant discloses in in the first and second full paragraphs of p.6 of the originally filed specification where nickel may be used for the instant first metal and stainless steel for the second metal material and where these have the claimed difference in sintering point.
While not teaching a specific example of the instantly claimed porous sintered metal body this would have been obvious to one of ordinary skill in the art to form the claimed porous sintered body from the nickel powder and steel fibers taught by Zeller as this is considered a combination of conventionally known materials known to form sintered bodies and one would have had a reasonable expectation of success.
Considering claim 2, Zeller teaches where the fiber content (i.e. 2nd metal material) comprises 10-90% by weight of the mixture and the balance is the metal powder (i.e. 1st metal material) (Table 2) and examples of 60% powder and 40% fiber (Paragraph 49).  These ranges overlap those which are claimed and the courts have prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 3, the teachings of Zeller as outlined in claim 2 above are directed to only metal materials totaling 100% by weight and therefore is considered to be absent non-metal materials (i.e. ~0% non-metal material).  See MPEP 2144.05.
Considering claims 4-5, applicant discloses in the first and second full paragraphs of p.6 of the originally filed specification where nickel may be used for the instant first metal and stainless steel for the second metal material and where these have a difference in sintering point of greater than 200 degrees Celsius and where the nickel powder has a sintering point of 530-900 degrees Celsius.  As Zeller discloses a substantially identical optional Ni powder and steel fiber as that which is claimed and disclosed by applicant one would reasonably expect the materials of Zeller to display the claimed sintering point different and range as that which is claimed as a material and its properties are inseparable.  See MPEP 2112.01.
Considering claims 6-7, Zeller teaches where the metal particles and metal fibers may be nickel or stainless steel (Paragraph 43).
Considering claim 8, Zeller teaches where the porosity of the sintered body is at least 55% and optionally between 50-75% (Paragraph 41).  See MPEP 2144.05.
Considering claim 10, Zeller teaches where the sintered body is a membrane (Paragraph 38) and where an exemplary thickness is 0.28 cm (Paragraph 42) (i.e. 2.8 mm).  See MPEP 2144.05.
Considering claims 10-11, Zeller teaches where the sintered body is formed into a tube (Paragraph 46) (i.e. closed cylinder) and provides exemplary dimensions of . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 2013/0305673) as applied to claim 1 further in view of Date et al. (US 6,964,817).
Considering claim 9, the teachings of Zeller as applied to claim 1 are outlined above.  Zeller teaches porous sintered metal used in a gas filter.  However, Zeller does not teach the claimed surface area.
In a related field of endeavor, Date teaches porous sintered metal bodies used for filters used in gas emitting devices, etc. (Column 1 lines 7-14).  The pores within the body function to increase the specific surface area thereby improving the attaching of fine substrates (Column 4 lines 25-27).  The porous sintered metal has a porosity of preferably 40-97% (Column 5 lines 10-18) and can have a specific surface area of 700 cm2/cm3 or more measured by a BET method and such a large specific surface area enhances the dust-capturing function (Column 4 lines 15-24).
As both Zeller and Date teach porous sintered metal bodies for filters, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to prima facie case of obviousness exists.  See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sokol et al. (US 5,679,041), Wakiyama et al. (US 5,788,737), and Schuh et al. (US 2014/0271325) teach sintered porous metal bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784